Exhibit 10.22

 

SUMMARY DESCRIPTION OF CYMER 2003 INCENTIVE BONUS PROGRAM

 

Participants’ Bonus Potential: Management, supervisors and individual
contributors at specified grade levels are eligible to participate in the
program.

 

All potential bonuses under the program are based on the participant’s actual
base salary.  The bonus potential expressed as a percentage of base salary is as
follows:

 

Chief Executive Officer (“CEO”)

 

120

%

 

 

Chief Operating Officer

 

100

%

 

 

Chief Financial Officer

 

80

%

 

 

Executive Vice President

 

80

%

 

 

Chief Accounting Officer

 

75

%

 

 

President, Cymer Japan

 

75

%

 

 

All other participants

 

7.5

%

- 75%

 

 

Bonus Standards and Components: The program provides for potential quarterly and
year-end bonus payments to participants based upon the following two standards:

 

•                  Annual financial performance of Cymer.

•                  Achievement by program participants of quarterly objectives
(“quarterly component”)

 

The components of each participant’s potential bonus under the program are as
follows:

 


CEO AND MEMBERS OF CEO STAFF

 

•                  33.33% of the potential bonus is based on achievement of
annual operating plan (“AOP”) operating income target (as a percentage of
revenue).

 

•                  33.33% of the potential bonus is based on achievement of AOP
revenue target.

 

•                  33.34% of the potential bonus is based on achievement of
individual objectives, averaged over four quarters.

 


ALL OTHER PARTICIPANTS

 

•                  25% of the potential bonus is based on achievement of AOP
operating income target (as a percentage of revenue).

 

•                  25% of the potential bonus is based on achievement of AOP
revenue target.

 

•                  50% of the potential bonus is based on achievement of
individual objectives, averaged over four quarters.

 

--------------------------------------------------------------------------------


 

In the case of the two annual financial components of the program, bonuses are
paid only if Cymer achieves more than 80% of the revenue and operating income
targets.  For these two components, the bonus amounts are determined on a
proportional basis.  For example, if Cymer were to achieve 80% of a performance
target, no bonus for that component would be paid, while 90% achievement would
result in a bonus equal to 50% of the potential bonus for that component, and
100% achievement would result in a bonus equal to 100% of the potential bonus
for that component.  If achievement exceeds 100% of the performance target for a
component, a 1.25 multiplier applies for calculating the bonus payment.  Bonus
amounts for the operating income component may not exceed 200% of the potential
bonus for this component.  Bonus amounts for the revenue component have no
maximum.

 

The quarterly component of the program is based upon each participant’s
performance review and achievement of quarterly objectives.  To receive the
quarterly bonus under the program, a participant must accomplish at least 60% of
his or her quarterly objectives.  Above 60% accomplishment, the bonus amounts
are determined on a proportional basis up to a maximum of 100% of the potential
bonus.  Cymer’s Board of Directors may approve the payment of quarterly bonuses,
even if the financial performance components have not been achieved for a given
quarter.  Cymer will not pay bonuses under the program in any quarter in which
there is a reduction in force or in any quarter in which there is a mandatory
salary reduction.

 

--------------------------------------------------------------------------------